Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group (I) in the reply filed on 10/08/21 is acknowledged. Claims 9-11, and 14 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group (Il), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/08/21.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. claim does not further limits the parent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-5, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mi-Geum Choi et al (WO 2016/204410, in which we used U. S. Patent Application: 2017/0040635 as a legal English translation document, here after Choi).
Claims 1 and 4-5 are rejected. Choi teaches an electrode comprising:
a coating part coated with an electrode active material, and
an electrode tab part (140) provided on one side of the coating part [0036],
wherein the electrode tab part comprises:
a first electrode tab connected to the one side of the coating part and extending directly from the coating part in a first direction [0036, fig. 3]: and
a second electrode tab connected to the first electrode tab, extending from the first electrode tab in a second direction perpendicular to the first direction and bent in a direction of the first electrode tab to contact and overlap an entirety of a top surface of the first electrode tab [fig. 5].
Claim 12 is rejected. Choi teaches an electrode assembly comprising:
a plurality of electrodes; and
a separator interposed between the plurality of electrodes [abstract, 0007],
wherein each of the plurality of electrodes comprises:
a coating part coated with an electrode active material; and
an electrode tab part connected to one side of the coating part [0036], and
wherein the electrode tab part comprises:
a first electrode tab connected to the one side of the coating part and extending directly from the coating part in a first direction [0037, fig. 3]; and
a second electrode tab connected to the first electrode tab, extending from the first electrode tab in a second direction perpendicular to the first direction and bent in a direction of the first electrode tab to contact and overlap an entirety of a top surface of the first electrode tab [fig. 5].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mi-Geum Choi et al (WO 2016/204410, in which we used U. S. Patent Application: 2017/0040635 as a legal English translation document, here after Choi), further in view of Eiji Komazawa et al (U. S. Patent Application: 2009/0237865, here after Komazawa).
Claim 8 is rejected. Choi teaches the first electrode tab and the second electrode tab are bonded to each other, but does not teach the bonding is through welding. Komazawa teaches forming bonding tabs by bending the tabs and tightening together or by welding [0005]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Choi when the tabs are welded together integrally, because it helps tightening them together.
Allowable Subject Matter
Claims 2-3, and 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Kim (KR10-2016-0071222) teaches second tab having first portion and second portion bent in direction of the first electrode tab, but does not teach is contacted with it.
Response to Arguments
Applicant's arguments filed 02/09/22 have been fully considered but they are not persuasive. The applicant argument that previous references do not teach the new limitation of amended claims 1, and 12 is not persuasive, as Choi teaches it( see claim rejection above).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712